DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 3/2/2021, which is entered.

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 2/19/21, 4/19/21, and 5/19/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The replacement drawings were received on 3/2/21.  These drawings are acceptable.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see page 8, filed 3/2/21, with respect to the rejection of claims 1 – 20 under 112b have been fully considered and are persuasive.  The rejection of 1/8/21 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4 – 8, 11, 12, 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk et al (US 2010/0243083 A1) (hereinafter “Shereyk”) in view of Flowerday (US 2008/0076344 A1) (hereinafter “Flowerday”). Both references are in the Applicant’s field of endeavor, a pressure relief assembly for a vehicle. These two references, when considered together, teach all of the elements recited in claims 4 – 8, 11, 12, 14, 16, 20, and 21 of this application.
Regarding claims 1 and 21, which are identical, Shereyk discloses a pressure relief assembly (Figs. 18 and 19) comprising:  a housing (202) including an air passage chamber (200) having a flap barrier (flapper seat 210) surrounding at least one airflow passage (206); a membrane flap (220) secured within the air passage chamber (Fig. 19), wherein the membrane flap (220) covers the airflow passage (200) in a closed position (Fig. 19), and wherein a portion of the membrane flap is configured to move off the airflow passage into an open position (flap is configured to pivot around unnumbered pivot in Fig. 19); and a noise-dampening seal (204) formed of a noise-dampening material on at least a portion of the flap barrier (rubber, para. [0072], the specification of the present application at para. [0027] identifies rubber as a noise-dampening material), wherein the noise-dampening seal is configured to reduce noise generated by movement of the membrane flap as the membrane flap moves from the open position to the closed position (functional limitation that Shereyk performs as described in para. [0076]), and wherein the noise-dampening seal provides a sealing interface with the membrane flap in the closed position (Figs. 18 and 19). Shereyk does 
Flowerday teaches the housing (14) further comprises upstanding ribs (30) that extend outwardly from a top wall of the housing (24) to a position adjacent to a front outer flange of the housing (to the front edge of the housing 14 in Fig. 1, that corresponds to a front flange 212 in Shereyk, Fig. 19). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding the upstanding ribs as taught by Flowerday in order to act as stops for selective engagement with the flaps / louvers when the flaps / louvers are in the open position (Flowerday, para. [0014], second sentence). 
Regarding claim 4, Shereyk as modified by Flowerday does not explicitly disclose the housing is also formed of the noise-dampening material. However, this limitation would have been obvious to a person having ordinary skill in the art at the effective filling date of the invention to modify the apparatus of Shereyk such that the housing is formed of the same noise-dampening material as the seal as a simple substitution of one known element for another to obtain predictable results. MPEP 2143, B. The prior art reference Shereyk contained a product that different from the claimed device by the substitution of one known material for another. The substituted material, rubber, and its functions, are known in the art. One of ordinary skill in the art could have substituted one for the other and the results would have been predictable since molding rubber products is known in the vehicle ventilation art.
Regarding claim 5, Shereyk further discloses the noise-dampening seal (204) is secured on and around the at least a portion of the flap barrier (208, 210, Fig. 18, para. [0072] – [0073]).
Regarding claim 6, Shereyk further discloses the noise-dampening seal (204) is secured below and around lateral portions of the flap barrier (208, 210, Fig. 18).
Regarding claim 7, Shereyk further discloses the noise-dampening seal (204) is secured on and around an entirety of the flap barrier (208, 210, Fig. 18).
Regarding claim 8, Shereyk further discloses the noise-dampening material comprises one or more of rubber, a thermoplastic elastomer, or a thermoplastic vulcanizate (rubber, para. [0072]).
Regarding claim 11, Shereyk as modified by Flowerday as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this application further discloses the upstanding ribs are adjacent to a pivot location of the membrane flap, wherein the ribs are configured to prevent the membrane flap from flapping into a backing wall and the outer flange of the housing. Shereyk does not explicitly contain this additional limitation.
Flowerday teaches the upstanding ribs (30) are adjacent to a pivot location (axis A) of the membrane flap (16, Fig. 1), wherein the ribs are configured to prevent the membrane flap from flapping into a backing wall and the outer flange of the housing (functional limitation that Flowerday can perform, see para. [0014). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding the rib structure as taught by Flowerday in order to prevent the flap from contacting the broad surfaces of the housing 
Regarding claim 12, Shereyk further discloses the noise-dampening seal (204) comprises the noise-dampening material (216) within a retaining track of the pressure relief assembly (channel 214, para. [0073]). 
Regarding claim 14, Shereyk further discloses a retaining track (214) that retains an additional noise-dampening material (216).
Regarding claim 16, Shereyk discloses a housing (202) including an air passage chamber (200) having a flap barrier (flapper seat 210) surrounding at least one airflow passage (206), a membrane flap (220) secured within the air passage chamber (Fig. 19), wherein the membrane flap covers the airflow passage (200) in a closed position (Fig. 19), and wherein a portion of the membrane flap is configured to move off the airflow passage into an open position (flap is configured to pivot around unnumbered pivot in Fig. 19); and a noise-dampening seal (204) formed of the noise-dampening material (rubber, para. [0072], the specification of the present application at para. [0027] identifies rubber as a noise-dampening material) on at least a portion of the flap barrier (210, Fig. 18), wherein the noise-dampening seal is configured to reduce noise generated by movement of the membrane flap as the membrane flap moves from the open position to the closed position (functional limitation that Shereyk performs as described in para. [0076]), wherein the noise-dampening seal provides a sealing interface with the membrane flap in the closed position (Figs. 18 and 19). Shereyk does not explicitly disclose wherein the housing further comprises upstanding ribs formed of a noise-dampening material, wherein the upstanding ribs extend outwardly from a top wall 
Flowerday teaches the housing (14) further comprises upstanding ribs (30), wherein the upstanding ribs extend outwardly from a top wall (24) adjacent to a pivot location (axis A) towards a front outer flange of the housing (to the front edge of the housing 14 in Fig. 1, that corresponds to a front flange 212 in Shereyk, Fig. 19); wherein the upstanding ribs are configured to prevent the membrane flap from flapping into a backing wall and the outer flange of the housing (functional limitation that Flowerday can perform, see para. [0014), and wherein the upstanding ribs connect to the backing wall (unnumbered flat structures in Fig. 1 perpendicular to the projections 30 to which they are attached). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding the upstanding ribs as taught by Flowerday in order to act as stops for selective engagement with the flaps / louvers when the flaps / louvers are in the open position (Flowerday, para. [0014], second sentence). Flowerday does not explicitly teach the upstanding ribs are formed of a noise-dampening material. However, this limitation would have been obvious to a person having ordinary skill in the art at the effective filling date of the invention to modify the apparatus of Shereyk such that the housing is formed of the same noise-dampening material as the seal as a simple substitution of one known element for another to obtain predictable results. MPEP 2143, B. The prior art reference Shereyk contained a product that different from the claimed device by the 
Regarding claim 20, Shereyk further discloses the noise-dampening seal (204) is secured on and around the at least a portion of the flap barrier (210, Fig. 18).
Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk as modified by Flowerday as applied to claims 1 and 16 respectively above, and further in view of Dippel (US 2008/0268763 A1) (hereinafter “Dippel”). Dippel is also in the Applicant’s field of endeavor, a pressure relief assembly for a vehicle. These three references, when considered together, teach all of the elements recited in claims 2, 3, 17, and 18 of this application.
Regarding claim 2, Shereyk as modified by Flowerday as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the housing is formed of a material that is harder than the noise-dampening material. Shereyk as modified by Flowerday does not explicitly contain this additional limitation.
Dippel teaches the housing (frame 12 made of a first harder material) is formed of a material that is harder than the noise-dampening material (seal material 24, para. [0015]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk to specify that the housing is formed of a material that is harder than the noise-dampening seal material as taught by Dippel in order to make the housing rigid enough to support the 
Regarding claim 3, Shereyk as modified by Flowerday as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the housing is formed of a material that is harder than the noise-dampening material, and wherein at least a portion of the housing is covered with the noise-dampening material. Shereyk further discloses at least a portion of the housing (202, in particular the flapper seat 210) is covered with the noise-dampening material (seal 204, Fig. 18) but does not explicitly disclose the housing is formed of a material that is harder than the noise-dampening material.
Dippel teaches the housing (frame 12 made of a first harder material) is formed of a material that is harder than the noise-dampening material (seal material 24, para. [0015]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk to specify that the housing is formed of a material that is harder than the noise-dampening seal material as taught by Dippel in order to make the housing rigid enough to support the flap and have the seal soft enough to close off any unevenness to thereby reduce noise passing through the assembly.
Regarding claim 17, Shereyk as modified by Flowerday as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 17 of this application further discloses the housing is formed of a material that is harder 
Dippel teaches the housing (frame 12 made of a first harder material) is formed of a material that is harder than the noise-dampening material (seal material 24, para. [0015]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk to specify that the housing is formed of a material that is harder than the noise-dampening seal material as taught by Dippel in order to make the housing rigid enough to support the flap and have the seal soft enough to close off any unevenness to thereby reduce noise passing through the assembly.
Regarding claim 18, Shereyk as modified by Flowerday as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 18 of this application further discloses the housing is formed of a material that is harder than the noise-dampening material, and wherein at least a portion of the housing is covered with the noise-dampening material. Shereyk further discloses at least a portion of the housing (202, in particular the flapper seat 210) is covered with the noise-dampening material (seal 204, Fig. 18) but does not explicitly disclose the housing is formed of a material that is harder than the noise-dampening material.
Dippel teaches the housing (frame 12 made of a first harder material) is formed of a material that is harder than the noise-dampening material (seal material 24, para. [0015]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk to specify that the housing is formed of a material that is harder than the noise-dampening seal .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk as modified by Flowerday as applied to claims 1 and 16 respectively above, and further in view of Stevenson et al (US 7,077,742 B2) (hereinafter “Stevenson”). Stevenson is also in the Applicant’s field of endeavor, a pressure relief assembly for a vehicle. These three references, when considered together, teach all of the elements recited in claims 9 and 19 of this application. 
Regarding claim 9, Shereyk as modified by Flowerday as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses the housing and the noise-dampening seal are integrally molded and formed as a single piece of the noise-dampening material. Shereyk does not explicitly contain this additional limitation.
Stevenson teaches the housing (12) and the noise-dampening seal (16) are integrally molded and formed as a single piece (col. 8 lines 40 – 43) of the noise-dampening material (rubber, col. 8 lines 17 – 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding integrally molding limitation as taught by Stevenson in order to reduce manufacturing costs since integrally molding eliminates the need to assemble the components later.
Regarding claim 19, Shereyk as modified by Flowerday as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 19 of this application further discloses the housing is also formed of the noise-dampening material, wherein the housing and the noise-dampening seal are integrally molded and formed as a single piece of the noise-dampening material.
Stevenson teaches the housing (12) is also formed of the noise-dampening material (rubber, col. 8 lines 17 – 25), wherein the housing and the noise-dampening seal (16) are integrally molded and formed as a single piece of the noise-dampening material (col. 8 lines 40 – 43). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding integrally molding limitation as taught by Stevenson in order to reduce manufacturing costs since integrally molding eliminates the need to assemble the components later.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk as modified by Flowerday as applied to claims 12 and 14 respectively above, and further in view of Kraus (US 5,105,731) (hereinafter “Kraus”).  Kraus is also in the Applicant’s field of endeavor, a pressure relief assembly for a vehicle. These three references, when considered together, teach all of the elements recited in claims 13 and 15 of this application.
Regarding claim 13, Shereyk as modified by Flowerday as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 13 of this application further discloses the noise-dampening material comprises 
Kraus teaches the noise-dampening material (seal 25) comprises polyurethane foam (col. 4 lines 54 – 56). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding the noise-dampening material comprises polyurethane foam as taught by Kraus in order to utilize a material that is inexpensive and easy to fabricate into design shapes.
Regarding claim 15, Shereyk as modified by Flowerday as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 15 of this application further discloses the additional noise-dampening material comprises polyurethane foam. Shereyk as modified by Flowerday does not explicitly contain this additional limitation.
Kraus teaches the additional noise-dampening material (seal 25) comprises polyurethane foam (col. 4 lines 54 – 56). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Shereyk by adding the noise-dampening material comprises polyurethane foam as taught by Kraus in order to utilize a material that is inexpensive and easy to fabricate into design shapes.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 9 and 11 – 21 have been considered but are moot because the new ground of rejection does not rely on each 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746